 

Exhibit 10.1

 

Execution Version

Confidential

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (this “Agreement”) dated as of December 6, 2017 (the
“Effective Date”), is entered into between XOMA (US) LLC, a Delaware limited
liability company, having an address of 2200 Powell Street, Suite 310,
Emeryville, CA 94608 (“XOMA”), and ANTRIABIO, INC., a Delaware corporation,
having an address of 1450 Infinite Drive, Louisville, CO 80027 (“AntriaBio”).
Each of XOMA and AntriaBio may be referred to herein as a “Party”, or jointly as
the “Parties”.

 

WHEREAS, XOMA owns or controls rights in and to its proprietary antibody known
as XOMA 358, a fully human allosteric modulating monoclonal antibody that binds
to insulin receptors and attenuates insulin action;

 

WHEREAS, AntriaBio is a clinical stage biopharmaceutical company specializing in
the development of innovative drug therapies to improve the lives of patients
with diabetes and metabolic diseases;

 

WHEREAS, AntriaBio desires to obtain an exclusive worldwide license to develop
and commercialize products comprising or containing XOMA 358 and XOMA is willing
to grant such license on the terms and conditions set forth herein; and

 

WHEREAS, the Parties have entered into that certain Common Stock Purchase
Agreement of even date herewith relating to the issuance of AntriaBio common
stock to XOMA;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties agree as follows:

 

1.           DEFINITIONS

 

1.1         “Affiliate” means, with respect to any Person, any other Person
which directly or indirectly controls, is controlled by, or is under common
control with, such Person. A Person shall be regarded as in control of another
Person if it owns, or directly or indirectly controls, more than fifty percent
(50%) of the voting stock or other ownership interest of the other Person, or if
it directly or indirectly possesses the power to direct or cause the direction
of the management and policies of the other Person by any means whatsoever.

 

1.2         “Annual Net Sales” means cumulative Net Sales during a calendar year
of Licensed Products.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

1.3         “Antibody” means XOMA’s proprietary monoclonal antibody known as
XOMA 358, as more specifically described in Exhibit A.

 

1.4         “AntriaBio Patents” means any Patent that is owned or Controlled by
AntriaBio as of the Effective Date or during the term of this Agreement that
claims or covers the development, manufacture, use or sale of an AntriaBio
Product, the PKI Portfolio or the Extended Release Technology, including those
Patents set forth in Exhibit B, and any Patent arising therefrom.

 

1.5         “AntriaBio Product” means any product that (a) constitutes,
incorporates or is based on AntriaBio’s product candidate known as AB101 or
AntriaBio’s product candidate known as AB301, as each such product candidate may
be modified, improved or combined with other products or components; (b) is part
of or arises out of the use of the PKI Portfolio; or (c) incorporates or arises
out of the use of the Extended Release Technology; provided that a Licensed
Product will not be deemed to be an AntriaBio Product. For clarity, if AntriaBio
sells, transfers, licenses or grants a covenant not to sue under some or all
AntriaBio Patents or other Patents owned or Controlled by AntriaBio during the
Term that claim or cover the development, manufacture, use or sale of any
product described in the preceding sentence to a Third Party, such product shall
nonetheless continue to be deemed to be an AntriaBio Product.

 

1.6         “AntriaBio Product Royalty Term” means, with respect to each
AntriaBio Product in each country, the period commencing on the First Commercial
Sale of such AntriaBio Product in such country and continuing until the later of
twelve (12) years from such First Commercial Sale or for so long as such
AntriaBio Product is being sold in such country, provided that solely with
respect to sales of such AntriaBio Product by a licensee of AntriaBio, the
AntriaBio Product Royalty Term for such AntriaBio Product in a country will
terminate upon the termination of such licensee’s obligation to make payments to
AntriaBio or its Affiliate based on sales (whether through a royalty, profit
share or otherwise) of such AntriaBio Product in such country.

 

1.7         “BLA” means a Biologics License Application, as defined in the
United States Public Health Service Act, as amended, and the regulations
promulgated thereunder, as filed with the FDA or any comparable application
filed with the Regulatory Authority of a country, group of countries or
territory other than the United States to obtain approval to market a Product in
such country, group of countries or territory.

 

1.8         “Confidential Information” means, with respect to a Party
(“Disclosing Party”), all information of any kind whatsoever, and all tangible
and intangible embodiments thereof of any kind whatsoever, which is or was
disclosed by or on behalf of such Party to the other Party (“Recipient”) in
connection with this Agreement or the Confidentiality Agreement. Notwithstanding
the foregoing, Confidential Information of a Party shall not include information
which Recipient can establish by written documentation: (a) to have been
publicly known prior to disclosure of such information by Disclosing Party to
Recipient, (b) to have become publicly known, without fault on the part of
Recipient, subsequent to disclosure of such information by Disclosing Party to
Recipient, (c) to have been received by Recipient at any time from a source,
other than Disclosing Party, rightfully having possession of and the right to
disclose such information without restriction, (d) to have been otherwise known
by Recipient prior to disclosure of such information by Disclosing Party to
Recipient or (e) to have been independently developed by employees or agents of
Recipient without access to or use of such information disclosed by Disclosing
Party to Recipient.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

1.9         “Confidentiality Agreement” means the Mutual Confidentiality
Agreement between the Parties dated September 22, 2017.

 

1.10       “Control”, “Controls” or “Controlled” means, with respect to any
know-how, patents, proprietary information or trade secrets, or other
intellectual property rights (collectively, “Rights”), the legal authority or
right (whether by ownership, license or otherwise) of a Party to grant a license
or a sublicense of or under such Rights to the other Party, or to otherwise
disclose such proprietary information or trade secrets to the other Party,
without breaching the terms of any agreement with a Third Party,
misappropriating the proprietary information or trade secrets of a Third Party,
or being required to make a payment to a Third Party.

 

1.11       “Develop” or “Development” means all development activities for the
Antibody or a Product that are directed to obtaining Regulatory Approval(s) of a
Product, including: all non-clinical, preclinical and clinical activities,
testing and studies of such Antibody or Product (including translational
research); manufacturing development, process and formulation development;
toxicology, pharmacokinetic, pharmacodynamic, drug-drug interaction, safety,
tolerability and pharmacological studies; manufacturing and distribution of such
Antibody or Product for use in clinical trials (including placebos and
comparators); statistical analyses; assay development; instrument design and
development; protocol design and development; quality assurance and control;
report writing; and the preparation, filing and prosecution of any MAA for such
Product; development activities directed to label expansion and/or obtaining
Regulatory Approval for one or more additional indications or patient
populations following initial Regulatory Approval; development activities
conducted after receipt of Regulatory Approval which were a condition for the
receipt of such Regulatory Approval; and all regulatory activities related to
any of the foregoing.

 

1.12       “Diligent Efforts” means the use of reasonable, diligent, good faith
efforts and resources, in an active and ongoing program, as would be used by a
prudent pharmaceutical or biotechnology company for a product discovered or
identified internally by such company, which product is at a similar stage of
research, development or commercialization, taking into account relevant factors
including, without limitation, measures of patent coverage, relative safety and
efficacy, product profile and the competitiveness of the marketplace. “Diligent
Efforts” shall require that AntriaBio (on its own and/or acting through any of
its Affiliates, (sub)licensees or subcontractors), at a minimum: (a) [*]; (b)
[*]; and (c) [*].

 

1.13       “EMA” means the European Medicines Agency or any successor agency
thereto.

 

1.14       “Equity Financing” means sales of AntriaBio common or preferred stock
to a Third Party, excluding any debt financing.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

1.15       “Extended Release Technology” means AntriaBio’s technology for
developing extended release drug therapies, including through the use of
pegylation, microspheres and/or hydrophobic ion pairing.

 

1.16       “FDA” means the United States Food and Drug Administration or any
successor agency thereto.

 

1.17       “FD&C Act” means the United States Federal Food, Drug, and Cosmetic
Act (21 U.S.C. § 301 et seq.), as amended, and the rules and regulations
promulgated thereunder.

 

1.18       “First Commercial Sale” means, with respect to a Product in any
country, the first sale for end use or consumption by the general public of such
Product in such country after marketing approval for such Product has been
granted in such country. First Commercial Sale excludes any sale or other
distribution of a Product for use in a clinical trial or other development
activity, promotional use (including samples) prior to marketing approval or for
compassionate use or on a named patient basis.

 

1.19       “Interim Financing” means a financing event (including, but not
limited to, an equity financing, debt financing or the receipt of funds
resulting from licensing an AntriaBio Product) occurring prior to a Qualified
Financing resulting in gross cash proceeds to AntriaBio of less than Twenty
Million Dollars ($20,000,000).

 

1.20       “IND” means an Investigational New Drug Application, as defined in
the FD&C Act, that is required to be filed with the FDA before beginning
clinical testing of a Product in human subjects, or an equivalent foreign
filing.

 

1.21       “Know-How” means all information and data that is not generally
known, including information and data regarding formulae, procedures, protocols,
techniques, pharmacological, toxicological and clinical data and results and
other results of experimentation and testing, and all rights therein and
thereto.

 

1.22       “Licensed Know-How” means all Know-How which is Controlled by XOMA as
of the Effective Date and which is necessary or specifically useful for
AntriaBio and its Affiliates and sublicensees to use, develop, sell, or seek
regulatory approval to market or otherwise exploit the Antibody. Licensed
Know-How specifically excludes any Know-How that is owned or licensed by any
acquiror or merger partner of XOMA or any of its Affiliates.

 

1.23       “Licensed Patents” means the Patents listed on Exhibit C and all
Patents issuing therefrom.

 

1.24       “Licensed Product” means any product that constitutes or contains the
Antibody or an unmutated fragment thereof.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

1.25       “Licensed Product Royalty Term” means, with respect to each Licensed
Product in each country, the later of (a) the expiration of the last to expire
Valid Claim in such country that would be infringed, or if such Valid Claim is a
pending patent application, would be infringed if such application were to issue
with the claims as then being prosecuted, but for the license granted by this
Agreement, or (b) twelve (12) years from the date of the First Commercial Sale
of such Licensed Product in such country.

 

1.26       “Licensed Technology” means, collectively, the Licensed Patents and
the Licensed Know-How.

 

1.27       “MAA” means a marketing approval application, BLA, new drug
application or product license application or its equivalent filed with and
accepted by a Regulatory Authority after completion of human clinical trials to
obtain marketing approval for a Product.

 

1.28       “Net Sales” means, with respect to any Product, the invoiced sales
price of such Product billed by AntriaBio, its Affiliates and (sub)licensees to
independent Third Party customers, less (a) credits, allowances, discounts and
rebates to, and chargebacks from the account of, such independent customers for
spoiled, damaged, out-dated, rejected or returned Product; (b) actual freight
and insurance costs incurred in transporting such Product to such customers; (c)
cash, quantity and trade discounts and other price reductions; (d) sales, use,
value-added and other direct taxes incurred; and (e) customs duties, surcharges
and other governmental charges incurred in connection with the exportation or
importation of such Product. Product provided without charge in connection with
research and development, clinical trials, compassionate use, humanitarian and
charitable donations, indigent programs or for use as samples will be excluded
from the computation of Net Sales.

 

1.29       “Option Product” means a fragment of a monoclonal antibody listed on
Exhibit D.

 

1.30       “Patent” means (a) all patents and patent applications in any country
or supranational jurisdiction in the Territory, (b) any substitutions,
divisionals, continuations, continuations-in-part, provisional applications,
reissues, renewals, registrations, confirmations, re-examinations, extensions,
supplementary protection certificates and the like of any such patents or patent
applications, and (c) foreign counterparts of any of the foregoing.

 

1.31       “Pediatric Priority Review Voucher” means a priority review voucher
awarded by the FDA to the sponsor of a rare pediatric disease product
application pursuant to Section 529 of the FD&C Act, as amended, or an
equivalent voucher under a superseding law.

 

1.32       “Person” means an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.

 

1.33       “PKI Portfolio” means AntriaBio’s oral plasma kallikrein inhibitor
portfolio.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

1.34       “Phase 2 Clinical Trial” means (a) a trial that would satisfy the
requirements for a Phase 2 study as defined in 21 C.F.R. § 312.21(b), or (b) a
Phase 2 study as defined in the ICH E8 Guideline (or, in either case, any
amended or successor regulation or guideline).

 

1.35       “Phase 2 Repeat Dose Study” means a Phase 2 Clinical Trial sponsored
by AntriaBio or one of its Affiliates or sublicensees in which patients receive
multiple doses of a Licensed Product.

 

1.36       “Phase 3 Clinical Trial” means (a) a trial that would satisfy the
requirements for a Phase 3 study as defined in 21 C.F.R. § 312.21(c), or (b) a
Phase 3 study as defined in the ICH E8 Guideline (or, in either case, any
amended or successor regulation or guideline). A Phase 2/3 clinical trial shall
be deemed to be a Phase 3 Clinical Trial upon the date that such Phase 2/3
clinical trial first satisfies the criteria set forth in clause (b) of this
definition.

 

1.37       “Product” means a Licensed Product or an AntriaBio Product, as
applicable.

 

1.38       “Product Data/Filing” means (i) any clinical protocol, study,
clinical data or result used in or resulting from any clinical trial of the
Antibody or Licensed Product or (ii) any IND, MAA, Regulatory Approval or other
regulatory filing regarding the Antibody or a Licensed Product.

 

1.39       “Prosecute and Maintain” or “Prosecution and Maintenance”, with
respect to a particular Patent, means all activities associated with the
preparation, filing, prosecution and maintenance of such Patent, together with
the conduct of interferences, derivation proceedings, inter partes review,
post-grant review, the defense of oppositions and other similar proceedings with
respect to such Patent. For clarity, Prosecution and Maintenance shall include
any activities associated with claims, including as a counterclaim or
declaratory judgment action, of unpatentability, invalidity or unenforceability
of such Patent that are brought by a Third Party in connection with an
infringement proceeding.

 

1.40       “Qualified Financing” means a financing event (including, but not
limited to, an equity financing, debt financing or the receipt of funds
resulting from licensing an AntriaBio Product) resulting in aggregate gross cash
proceeds to AntriaBio of at least Twenty Million Dollars ($20,000,000).

 

1.41       “Regulatory Approval” means any technical, medical and scientific
license, registration, authorization or approval (including, without limitation,
any approval of a BLA, supplement or amendment, pre- and post- approval, pricing
approval, or labeling approval) of any national, supra-national, regional, state
or local regulatory agency, department, bureau, commission, council or other
governmental entity, necessary for the commercial manufacture, distribution,
marketing, promotion, offer for sale, use, import, export and sale of a Product
in a regulatory jurisdiction.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

1.42       “Regulatory Authority” means any national, regional, state or local
regulatory agency, department, bureau, commission, council or other governmental
entity in each country of the world involved in the granting of Regulatory
Approval for the Product.

 

1.43       “Right of Reference” means a “Right of Reference,” as that term is
defined in 21 C.F.R. § 314.3(b) and any comparable right existing under the laws
or regulations of any foreign country.

 

1.44       “Stock Agreement” means that certain Common Stock Purchase Agreement
between the Parties of even date herewith.

 

1.45       “Sublicense Fees” means all upfront license consideration and other
unconditional amounts received by AntriaBio or any of its Affiliates in
connection with a grant of a sublicense hereunder, including the fair market
value of any equity or other assets provided by or on behalf of the sublicensee
in connection therewith. Any payment that is due solely with the passage of time
(and without regard to whether the applicable agreement can be terminated in the
interim) shall be deemed to be “unconditional”.

 

1.46       “Territory” means the entire world.

 

1.47       “Third Party” means any Person other than XOMA, AntriaBio and their
respective Affiliates.

 

1.48       “Valid Claim” means either (a) a claim of an issued and unexpired
patent within the Licensed Patent Rights, which has not been held permanently
revoked, unenforceable or invalid by a decision of a court or other governmental
agency of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise; or (b) a claim of a
pending patent application within the Licensed Patent Rights, provided that if
such claim shall not have issued within [*] years after the earliest filing date
from which such claim takes priority, such claim shall not constitute a Valid
Claim for the purposes of this Agreement unless and until such claim issues.

 

1.49       “Voucher Payment” means any consideration of any kind (including the
fair market value of any non-cash consideration) received by AntriaBio or any of
its Affiliates from a Third Party in connection with the monetization of a
Pediatric Priority Review Voucher awarded to AntriaBio or any of its Affiliates
or sublicensees for a Licensed Product.

 

1.50       “XMet Patents” means the Patents listed on Exhibit E and all Patents
issuing therefrom. For clarity, the XMet Patents include the Licensed Patents.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

2.           PRODUCT DEVELOPMENT AND COMMERCIALIZATION

 

2.1         Diligence.

 

2.1.1       AntriaBio shall use Diligent Efforts to research, Develop and
commercialize Licensed Products and AntriaBio Products in the United States and
Europe. The efforts of AntriaBio’s Affiliates and (sub)licensees shall be
treated as the efforts of AntriaBio when evaluating AntriaBio’s compliance with
the foregoing diligence obligations. Without limiting the generality of the
foregoing, AntriaBio will be solely responsible for conducting all necessary
studies, including safety studies and clinical trials that are necessary in
connection with seeking Regulatory Approvals to market the Products in the
Territory, at AntriaBio’s cost.

 

2.1.2       The Parties have agreed that the financial consideration to be paid
to XOMA in exchange for the rights granted and materials transferred hereunder
will be largely deferred until such time as AntriaBio has substantially advanced
the Development of the Antibody and Licensed Products and commenced
commercialization of Licensed Products, such that XOMA is reliant on AntriaBio’s
diligent Development of the Antibody and Licensed Products and commercialization
of the Licensed Products to fully receive the benefit of its bargain. Further,
AntriaBio acknowledges that the diligent conduct of such Development requires
the commitment by AntriaBio of an appropriate level of funding directed to such
Development. Accordingly, and without limiting the generality of Section 2.1.1,
(a) AntriaBio (together with its Affiliates and sublicensees) shall expend (i)
[*] per calendar year (pro rated for partial years) [*] on the Development of
the Antibody and Licensed Products until [*] and (ii) [*] per calendar year (pro
rated for partial years) [*] on the Development of the Antibody and Licensed
Products until such time as the first BLA for a Licensed Product is accepted by
the FDA; (b) AntriaBio shall use Diligent Efforts, itself or through an
Affiliate or sublicensee, to dose the first patient in the Phase 2 Repeat Dose
Study by [*]; and (c) Antriabio shall, without reference to Diligent Efforts,
prior to [*], (i) [*], (ii) [*] and (iii) [*].

 

2.1.3       The obligations set forth in this Section 2.1 are material
obligations of AntriaBio and any failure to fulfill such obligations shall be a
material breach of this Agreement.

 

2.2         Reporting. AntriaBio shall provide XOMA with written reports
detailing the activities of AntriaBio, its Affiliates and sublicensees with
respect to the research and Development of and pre-commercial launch activities
for Products in the Territory, both as to activities conducted during the prior
period and planned activities, in sufficient depth to enable XOMA to reasonably
assess AntriaBio’s compliance with its diligence obligations hereunder. Such
reports shall also include the Development funding expended by AntriaBio in
accordance with Section 2.1.2 and the status of AntriaBio’s efforts to obtain
and monetize a Pediatric Review Voucher in accordance with Section 4.8.
AntriaBio shall present such report to XOMA in conjunction with a meeting
(either in person or by videoconference, as the Parties may agree) with
AntriaBio’s personnel responsible for the conduct of such Development (and, if
applicable, pre-commercial launch activities) which personnel shall include at
least one AntriaBio representative responsible for such Development (and, if
applicable, pre-commercial launch activities) at a level of vice president or
higher. Such reports shall be made on a calendar quarter basis (within thirty
(30) days following the end of each calendar quarter) until such time as
AntriaBio has paid the milestone payment set forth in Section 4.3(a) and on a
calendar year basis thereafter (within thirty (30) days following the end of
each calendar quarter), provided that AntriaBio’s obligations under this Section
with respect to Licensed Products in the United States or Europe, as applicable,
shall terminate when the First Commercial Sale of a Licensed Product occurs in
such territory and AntriaBio’s obligations under this Section with respect to
AntriaBio Products shall terminate when the First Commercial Sale of an
AntriaBio Product occurs.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

2.3         Data Sharing and Technology Transfer.

 

2.3.1       XOMA shall promptly following January 1, 2018, and in any event by
March 1, 2018, disclose to and share with, or cause to be disclosed to and
shared with, AntriaBio, all Product Data/Filings and any other technical data
Controlled by XOMA and its Affiliates in connection with and specifically
relating to the development of the Antibody. AntriaBio and its Affiliates and
sublicensees shall have the right to use, without additional payment, any and
all such Product Data/Filings or other clinical data provided to support any
regulatory filings for the Products in accordance with the terms of this
Agreement. AntriaBio shall reimburse XOMA for its reasonable, documented
out-of-pocket costs incurred in connection with such activities.

 

2.3.2       XOMA hereby grants to AntriaBio and its Affiliates a Right of
Reference to any Product Data/Filing to be provided or disclosed by XOMA or its
Affiliate or licensee pursuant to Section 2.3.1 for use in regulatory filings
for the Product by AntriaBio and its Affiliates. AntriaBio may sublicense the
Right of Reference set forth in this Section 2.3.2 to its sublicensees of the
Licensed Products.

 

2.3.3       XOMA shall promptly following January 1, 2018, and in any event by
March 1, 2018, conduct a technology transfer of all Licensed Know-How in XOMA’s
possession and control, and will cooperate with AntriaBio’s reasonable requests
for assistance until the first anniversary of the Effective Date with respect to
Licensed Know-How to enable AntriaBio to fulfill its rights and obligations
under this Agreement. AntriaBio shall reimburse XOMA for its reasonable,
documented out-of-pocket costs incurred in connection with such activities.

 

2.3.4       XOMA shall promptly following January 1, 2018, and in any event by
March 1, 2018, after the Effective Date, deliver to AntriaBio certain clinical
materials related to the Antibody, as described in Exhibit F, for use by
AntriaBio in connection with its initial Development activities for the
Antibody, including clinical studies. AntriaBio acknowledges that such materials
are provided “as is” and without any representation or warranty by XOMA as to
their suitability or usability for AntriaBio’s development activities or any
other purpose. AntriaBio shall reimburse XOMA for its reasonable, documented
out-of-pocket costs incurred in connection with such activities.

 

2.3.5       Within sixty (60) days following the Effective Date, AntriaBio shall
identify to XOMA in writing those contracts between XOMA and its Third Party
vendors that relate solely to the Antibody and Licensed Products which AntriaBio
desires to be assigned to AntriaBio. XOMA shall promptly, and in any event with
ninety (90) days after its receipt of such request from XOMA, assign to
AntriaBio each such contract if and to the extent such assignment is permitted
by the terms of such contract. Where such a contract requires the consent of the
counterparty for such assignment, XOMA shall use reasonable efforts to obtain
such consent.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

2.4         Regulatory Approvals and Regulatory Reporting. AntriaBio will be
solely responsible for the preparation and filing of the Regulatory Approvals
for the Licensed Products with the applicable Regulatory Authorities in the
Territory. AntriaBio shall prepare and file the Regulatory Approval Applications
for the Products with the Regulatory Authorities in its name and at its cost.
AntriaBio shall file, in its own name and at its own expense, all other
applications for any approvals required for any clinical study or other study or
action necessary or desirable to obtain such Regulatory Approval. AntriaBio
shall have the sole responsibility for communicating with any Regulatory
Authority regarding any MAA or any Regulatory Approval for the Licensed Products
once granted or any such other applications. AntriaBio shall be responsible for
filing, at its own expense, all reports required to be filed in order to
maintain any Regulatory Approvals granted for the Licensed Products.

 

2.5         Product Labeling. AntriaBio shall be solely responsible for the
administrative aspects of preparing, updating and maintaining product labeling
in connection with commercialization of the Licensed Products. Such labeling may
include but is not limited to text and graphical contents of printed labels and
labeling components, including but not necessarily limited to healthcare
professional leaflets or inserts, patient leaflets or inserts, and cartons.

 

2.6         Commercialization Efforts. Marketing, distribution and sale of the
Products in the Territory shall be the sole responsibility of AntriaBio, which
shall have the sole right and discretion to make all decisions relating thereto.
AntriaBio shall use Diligent Efforts to launch each Product in each country in
the Territory promptly following the Regulatory Approval therefor in the
applicable country. Following launch of a Product in a country, AntriaBio shall
use Diligent Efforts to market and sell such Product in such country. The
efforts of AntriaBio’s Affiliates and sublicensees shall be treated as the
efforts of AntriaBio when evaluating AntriaBio’s compliance with the foregoing
diligence obligations.

 

2.7         Compliance. AntriaBio, its Affiliates and its sublicensees shall
comply with all applicable rules, laws and regulations in connection with their
performance under this Agreement.

 

3.           LICENSE AND OPTION GRANTS

 

3.1         License Grant. Subject to the terms and conditions of this
Agreement, XOMA hereby grants to AntriaBio an exclusive license under the
Licensed Technology solely to research, Develop, make, have made, use, offer for
sale, sell, have sold, import and otherwise exploit Licensed Products in the
Territory.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

3.2         Sublicenses.

 

3.2.1       Until such time as [*] occurs, AntriaBio shall have the right to
grant sublicenses under the license granted in Section 3.1, including to its
Affiliates, only with XOMA’s prior written consent.

 

3.2.2       Following AntriaBio’s achievement of [*], (a) AntriaBio may grant
sublicenses under the license granted in Section 3.1 to its Affiliates, subject
to Section 12.14, and (b) AntriaBio may grant sublicenses under the license in
Section 3.1 to one or more Third Parties.

 

3.2.3       AntriaBio shall provide XOMA with written notice of each such
sublicense within thirty (30) days of granting such sublicense and shall ensure
that each such sublicense agreement is consistent with the terms and conditions
of this Agreement. AntriaBio shall, within thirty (30) days after granting any
sublicense to a Third Party, provide XOMA with a true, complete and legible copy
of such sublicense agreement, provided that AntriaBio may redact from such
agreement any financial terms that are unrelated to this Agreement.

 

3.2.4       AntriaBio shall remain directly responsible to XOMA for each of its
sublicensees’ compliance with this Agreement.

 

3.2.5       XOMA’s consent will not be required for a sublicense to a
subcontractor of AntriaBio, its Affiliates or its sublicensees where such
sublicense is solely for the purposes of performing services relating to the
Antibody or Licensed Products on behalf of AntriaBio, its Affiliates or
sublicensees, provided that AntriaBio shall remain directly responsible to XOMA
for each such subcontractor’s compliance with this Agreement.

 

3.3         Retained Rights. XOMA retains the right to practice the Licensed
Technology Rights in the Territory (a) to fulfill its rights and obligations
under this Agreement, and (b) outside the scope of the licenses granted to
AntriaBio in Section 3.1, including to develop and commercialize in the
Territory any product that is not an Antibody or Licensed Product.

 

3.4         Negative Covenant; No Implied License; Reservation of Rights.
AntriaBio covenants that it shall not, and it shall not permit any of its
Affiliates or sublicensees to, use or practice any Licensed Technology outside
the scope of the licenses granted to it under Section 3.1 above. Except as
expressly set forth herein, neither Party shall acquire any license or other
intellectual property interest, by implication or otherwise, under any
trademarks, patents or patent applications owned or Controlled by the other
Party. Each Party reserves all rights in and to its Patents, Know-How,
trademarks and other intellectual property except as expressly granted under
this Agreement.

 

3.5         Option. XOMA hereby grants to AntriaBio an exclusive option to
acquire an exclusive license to a single Option Product, selected by AntriaBio,
on equivalent terms and conditions and the same royalties and milestone payments
as set forth herein, provided that in addition to such payments AntriaBio shall
pay to XOMA: (a) a [*] option exercise fee, (b) a [*] payment on the [*], and
(c) a [*] payment on the [*]. AntriaBio may exercise such option at anytime
prior to June 1, 2019 by providing XOMA with written notice of such exercise
prior to such date specifying the Option Product selected by AntriaBio and
accompanied by the option exercise fee. Following AntriaBio’s exercise of such
option for an Option Product, XOMA shall have no further obligations to
AntriaBio with respect to any other Option Product. If AntriaBio does not
exercise such option by June 1, 2019, then XOMA shall have no further
obligations to AntriaBio with respect to any Option Product. In addition,
following AntriaBio’s exercise of its option with respect to an Option Product,
XOMA shall have no further obligations to AntriaBio with respect to the Option
Products not selected by AntriaBio in its exercise notice.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

4.           CONSIDERATION

 

4.1         Stock Issuance. AntriaBio shall issue its common stock to XOMA as
set forth in the Stock Agreement.

 

4.2         Royalties. In consideration for the license granted to AntriaBio
herein, during the Licensed Product Royalty Term, AntriaBio shall pay royalties
to XOMA on Net Sales of Products by AntriaBio, its Affiliates and (sub)licensees
in the Territory as follows:

 

4.2.1       Licensed Products.

 

Annual Net Sales     Rate   Portion of Annual Net Sales under $[*]     [*] %
Portion of Annual Net Sales equal to or greater than $[*] and under $[*]     [*]
% Portion of Annual Net Sales equal to or greater than $[*]     [*] %

 

Solely with respect to the United States, if the manufacture, use or sale of a
Licensed Product in the United States is not covered by a Valid Claim, then the
royalty rates above shall be decreased by [*] until such time, if any, as such
Licensed Product is covered by a Valid Claim.

 

4.2.2       AntriaBio Products. AntriaBio will pay XOMA a royalty of [*] on all
Net Sales of AntriaBio Products during the AntriaBio Product Royalty Term. For
clarity, this Section 4.2.2 will not survive termination of this Agreement.

 

4.2.3       Combination Products. If a Product is sold in a combination product
with other active components, Net Sales, for purposes of royalty payments on the
combination product in a country, shall be calculated by multiplying the Net
Sales of that combination product by the fraction A/A+B, where A is the invoice
price of the Product sold separately in such country and B is the invoice price
of the other active components in such combination product in such country. If
no such separate sales are made by AntriaBio, its Affiliates or (sub)licensees,
Net Sales for royalty determination shall be calculated by multiplying Net Sales
of the combination by the fraction C/(C+D), where C is the fully allocated cost
of the Product in such country and D is the fully allocated cost of such other
active components in such country.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

4.2.4       Third Party Royalties. If AntriaBio, its Affiliates or sublicensees
are required to pay royalties to any Third Party for a license to a patent
claiming the composition of matter of the Antibody in order to exercise its
rights hereunder to develop, make, use, offer for sale, sell or import any
Licensed Product, then AntriaBio shall have the right to credit [*] of such
Third Party royalty payments against the royalties owing to XOMA under Section
4.2.1 above with respect to sales of such Licensed Product; provided, however,
that AntriaBio shall not reduce the amount of the royalties paid to XOMA under
Section 4.2.1 above with respect to sales of such Licensed Product by more than
[*].

 

4.2.5       Reporting and Payment. AntriaBio will pay the royalties set forth
above on a calendar quarter basis. Within forty-five (45) days after the end of
each calendar quarter following the First Commercial Sale of the first Product,
AntriaBio shall deliver to XOMA a report containing the following information
for the prior calendar quarter on a Product-by-Product and country-by-country
basis: (a) the gross sales associated with each Product sold by AntriaBio, its
Affiliates and (sub)licensees; (b) a calculation of Net Sales of each Products
that are sold by AntriaBio, its Affiliates and (sub)licensees; and (c) a
calculation of payments due to XOMA with respect to the foregoing. Concurrently
with these reports, AntriaBio shall remit to XOMA any payment due for the
applicable calendar quarter. If no royalties are due to XOMA for such reporting
period, the report shall so state. The method of payment shall be by check or
wire transfer to an address or account specified in writing by XOMA.

 

4.3         Milestone Payments. As additional consideration for the license
granted to AntriaBio under this Agreement, AntriaBio shall pay XOMA the
following milestone payments upon the first occurrence of each milestone event
set forth below:

 

(a)[*] upon the [*];

 

(b)[*] upon [*];

 

(c)[*] upon [*];

 

(d)[*] upon the [*];

 

(e)[*] upon [*];

 

(f)[*] upon achieving [*];

 

(g)[*] upon achieving [*];

 

(h)[*] upon achieving [*]; and

 

(i)[*] upon achieving [*].

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

Each milestone payment owing by AntriaBio to XOMA pursuant to this Section 4.3
shall be payable by AntriaBio within thirty (30) days following the first
achievement of the corresponding milestone event. For the avoidance of doubt,
each milestone payment is only payable once, regardless of the number of times
such milestone may be achieved by AntriaBio, its Affiliates and sublicensees.
Upon the achievement of any milestone under this Section 4.3, payments for any
prior milestones which have not been paid by AntriaBio shall be paid
simultaneously with the payment for such milestone (whether or not such prior
milestone had actually been achieved), provided that either (i) both the
milestone payments set forth in subsections (b) and (c) shall be paid or (ii)
the milestone payment set forth in subsection (d) above shall be paid, but not
both.

 

4.4         Sublicense Fees. As additional consideration for the license granted
to AntriaBio under this Agreement, AntriaBio shall pay XOMA [*] of the
Sublicense Fees received in connection with any sublicense under the license
rights set forth in Section 3.1 granted prior to the earlier to occur of: (a)
[*] paid to XOMA by AntriaBio [*]; (b) [*]; (c) [*]. Subsequent to the
occurrence of one of the foregoing events, AntriaBio shall pay XOMA [*] of the
Sublicense Fees received in connection with any sublicense under the license
rights set forth in Section 3.1 granted prior to the First Commercial Sale of a
Licensed Product.

 

4.5         Interim Financing Payment. If any Interim Financing, then within
five (5) days following such closing, AntriaBio shall notify XOMA of such
financing in writing, including the gross proceeds of such financing.
Concurrently with such closing, AntriaBio shall issue to XOMA the shares and/or
securities described in Section 1.3 of the Stock Agreement. Within fifteen (15)
days following such closing, AntriaBio shall pay to XOMA [*] of the gross cash
proceeds of such Interim Financing. Any cash amounts paid to XOMA pursuant to
this Section 4.5 shall be offset against cash amounts to be paid to XOMA
pursuant to Section 4.6. Any securities issued to XOMA pursuant to this Section
4.5 shall be subject to Section 1.4 of the Stock Agreement.

 

4.6         Qualified Financing. Concurrently with the closing of the Qualified
Financing, AntriaBio shall issue to XOMA the shares and/or securities set forth
in Section 1.4 of the Stock Agreement. Within fifteen (15) days following the
closing of the Qualified Financing, AntriaBio shall pay XOMA the greater of (a)
[*] of the net proceeds from the Qualified Financing and (b) Six Million Dollars
($6,000,000).

 

4.7         Delays in Qualified Financing.

 

4.7.1       If the Qualified Financing has not closed before [*], then AntriaBio
will pay XOMA [*] within fifteen (15) days following such date.

 

4.7.2       If the Qualified Financing has not closed before April 1, 2019, then
AntriaBio shall issue XOMA the additional shares as set forth in the Stock
Agreement.

 

4.7.3       If the Qualified Financing has not closed before March 31, 2020,
then AntriaBio shall pay XOMA Fifteen Million Dollars ($15,000,000) within
fifteen (15) days following such date.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

4.8         Voucher Payment Sharing.

 

4.8.1       The Parties shall share any Voucher Payment received with respect to
a Licensed Product in the following percentages: [*] for AntriaBio and [*] for
XOMA. No Voucher Payment shall be included the Net Sales of the Licensed Product
for which royalties are due under Section 4.2.

 

4.8.2       AntriaBio shall give notice to XOMA within fifteen (15) days
following receipt of any Voucher Payment accompanied by XOMA’s share of such
Voucher Payment in accordance with Section 4.7.1. Such notice shall contain the
total amount received by AntriaBio in consideration of such Pediatric Priority
Review Voucher and a copy of any statement received by AntriaBio from the Third
Party to calculate the Voucher Payment paid to AntriaBio.

 

4.8.3       AntriaBio shall not, and shall ensure that its Affiliates and
sublicensees do not, monetize any Pediatric Priority Review Voucher for a
Licensed Product except pursuant to a bona fide, arms-length, fair market value
transaction, except as XOMA may expressly agree in writing.

 

4.9         Board Seat. XOMA shall have the right, but not the obligation, to
appoint a representative (who shall be XOMA’s CEO) to AntriaBio’s board of
directors. AntriaBio’s board of directors shall appoint XOMA’s nominee
immediately upon such nominee completing AntriaBio’s standard form of directors
and officers questionnaire and will include such nominee in the proxy statement
for AntriaBio’s next annual meeting.

 

5.           FINANCIAL REPORTS AND AUDITS

 

5.1         Financial Reports. During the term of this Agreement following the
First Commercial Sale of a Product, AntriaBio shall furnish to XOMA quarterly
written reports showing in reasonably specific detail the calculation of
royalties owing for the reporting period in accordance with Section 4.2. Such
reports shall also show the calculation of any payment due to XOMA with respect
to any Sublicense Fees received by AntriaBio during the reporting period. With
respect to sales of Products invoiced in United States dollars, all amounts
shall be expressed in United States dollars. With respect to sales of Products
invoiced in a currency other than United States dollars, all amounts shall be
expressed in the domestic currency of the party making the sale together with
the United States dollar equivalent. The United States dollar equivalent shall
be calculated using the average of the exchange rate (local currency per US$1)
published in The Wall Street Journal, Western Edition, under the heading
“Currency Trading” on the last business day of each month during the applicable
calendar year. AntriaBio shall keep complete and accurate records in sufficient
detail to enable the royalties and other payments payable hereunder to be
determined.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

5.2         Audits.

 

5.2.1       Upon the written request of XOMA and not more than [*] in each
calendar year, AntriaBio shall permit an independent certified public accounting
firm of nationally recognized standing selected by XOMA and reasonably
acceptable to AntriaBio, at XOMA’s expense, to have access during normal
business hours to such of the records of AntriaBio as may be reasonably
necessary to verify the accuracy of AntriaBio’s financial reports under Sections
4.2, 4.8 and 5.2 and Development funding reports under Section for 2.2 for any
year ending not more than [*] prior to the date of such request.

 

5.2.2       If such accounting firm concludes that additional payments were owed
during such period, AntriaBio shall make such additional payments within thirty
(30) days of the date XOMA delivers to AntriaBio such accounting firm’s written
report so concluding. The fees charged by such accounting firm shall be paid by
XOMA; provided, if the audit determines that the amounts payable by AntriaBio
for the audited period are more than [*] of the amounts actually paid for such
period, then AntriaBio shall pay the reasonable fees and expenses charged by
such accounting firm.

 

5.2.3       XOMA shall treat all financial information subject to review under
this Section 5 as confidential, and shall cause its accounting firm to retain
all such financial information in confidence under Section 8 below.

 

6.           PAYMENTS

 

6.1           Payment Terms. Royalties and payments based on Sublicense Fees
that have accrued by each royalty report provided for under Section 5.1 above
shall be due on the date such royalty report is due. Payment in whole or in part
may be made in advance of such due date.

 

6.2         Withholding Taxes. AntriaBio shall be entitled to deduct the amount
of any withholding taxes, value-added taxes or other taxes, levies or charges
with respect to such amounts, other than United States taxes, payable by
AntriaBio, its Affiliates or sublicensees, or any taxes required to be withheld
by AntriaBio, its Affiliates or sublicensees, to the extent AntriaBio, its
Affiliates or sublicensees pay to the appropriate governmental authority on
behalf of XOMA such taxes, levies or charges. AntriaBio shall use reasonable
efforts to minimize any such taxes, levies or charges required to be withheld on
behalf of XOMA by AntriaBio, its Affiliates or sublicensees. AntriaBio promptly
shall deliver to XOMA proof of payment of all such taxes, levies and other
charges, together with copies of all communications from or with such
governmental authority with respect thereto.

 

6.3          Late Payments. Any amount owed by AntriaBio to XOMA under this
Agreement that is not paid on or before the date such payment is due shall bear
interest at a rate per annum equal to the [*] of (a) the [*] rate in effect on
the date that payment was due, as published by [*] after such payment is due,
[*], or (b) the [*], in either case calculated on the number of days such
payments are paid after such payments are due and compounded monthly

 

7.           REPRESENTATIONS AND WARRANTIES

 

7.1         Mutual Representations and Warranties. Each Party hereby represents
and warrants to the other Party as follows as of the Effective Date:

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

7.1.1       Corporate Existence. Such Party is a company duly organized, validly
existing and in good standing under the laws of the state in which it is
incorporated.

 

7.1.2       Authorization and Enforcement of Obligations. Such Party (a) has the
organizational power and authority and the legal right to enter into this
Agreement and to perform its obligations hereunder, and (b) has taken all
necessary corporate action on its part to authorize the execution and delivery
of this Agreement and the performance of its obligations hereunder. This
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid, binding obligation, enforceable against such Party
in accordance with its terms.

 

7.1.3       No Consents. All necessary consents, approvals and authorizations of
all governmental authorities and other Persons required to be obtained by such
Party in connection with this Agreement have been obtained.

 

7.1.4       No Conflict. The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder (a) do not conflict with or
violate any requirement of applicable laws or regulations, and (b) do not
conflict with, or constitute a default under, any contractual obligation of it.

 

7.2         XOMA Representations. XOMA represents and warrants:

 

7.2.1       XOMA has full right and title to the Licensed Technology free and
clear of all liens and encumbrances and has the power to grant the licenses to
be granted under this Agreement.

 

7.2.2       To the knowledge of XOMA, the Licensed Technology has not and does
not infringe, violate or misappropriate the intellectual property of any Person
and there are no claims pending or threatened by any Person against XOMA with
respect to the ownership, validity, enforceability, effectiveness or use of the
Licensed Technology. To the knowledge of XOMA, no Person is infringing,
misappropriating or otherwise violating any of the Licensed technology, and XOMA
has not made or asserted any claim, demand or notice against any Person alleging
any such infringement, misappropriation, dilution or other violation.

 

7.3         AntriaBio Representations. AntriaBio represents and warrants:

 

7.3.1       AntriaBio has full right and title to the AntriaBioPatents free and
clear of all liens and encumbrances.

 

7.3.2       To the knowledge of AntriaBio, the AntriaBio Products, the PKI
Portfolio and the Extended Release Technology have not and do not infringe,
violate or misappropriate the intellectual property of any Person and there are
no claims pending or threatened by any Person against AntriaBio with respect to
the ownership, validity, enforceability, effectiveness or use of the the
AntriaBio Products, the PKI Portfolio or the Extended Release Technology. To the
knowledge of AntriaBio, no Person is infringing, misappropriating or otherwise
violating any of the AntriaBio Patents, and AntriaBio has not made or asserted
any claim, demand or notice against any Person alleging any such infringement,
misappropriation, or other violation.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

7.3.3       To the knowledge of AntriaBio, AntriaBio has not breached any
material obligation under any agreement existing as of the Effective Date
pursuant to which AntriaBio has acquired a license to any AntriaBio Patent, and
each such agreement is in full force and effect.

 

8.           CONFIDENTIALITY

 

8.1         Confidentiality Obligations. Recipient shall keep and hold
Confidential Information of Disclosing Party in strictest confidence, and shall
not use such Confidential Information for any purpose, other than as may be
reasonably necessary for the performance of its duties under this Agreement,
without Disclosing Party’s prior written consent. Recipient shall not disclose
any such Confidential Information to any Person without Disclosing Party’s prior
written consent, except to its and its Affiliates’ employees, consultants and
agents, as necessary for purposes of performing Recipient’s duties hereunder,
under the terms and conditions no less protective of the Confidential
Information than the terms and conditions of this Section 8. The obligations of
confidentiality under this Section 8 shall last until the applicable
Confidential Information is no longer secret and confidential or until one of
the exceptions in Section 1.8 applies to such Confidential Information,
whichever occurs first.

 

8.2         Permitted Disclosures. Notwithstanding anything herein to the
contrary, Recipient may disclose Confidential Information of Disclosing Party to
the extent necessary to: (a) comply with an applicable law, regulation of a
governmental agency or order of a court of competent jurisdiction, (b) to
disclose information to any governmental agency for purposes of obtaining
approval to test or market a Product or (c) prosecute or defend litigation;
provided that if Recipient is required by law or regulation to make any such
disclosure of Disclosing Party’s Confidential Information, it will give
reasonable advance notice to Disclosing Party of such disclosure requirement and
will use commercially reasonable efforts to assist such Disclosing Party to
secure a protective order or confidential treatment of the Confidential
Information required to be disclosed. In addition, notwithstanding anything
herein to the contrary, Recipient may disclose Disclosing Party’s Confidential
Information to the extent (and only to the extent) such disclosure is reasonably
necessary in the following instances: (i) in order for it to reasonably fulfill
its obligations herein and to conduct its ordinary course of business, to its
subcontractors, vendors, outside legal counsel, accountants and auditors under
obligations of confidentiality substantially similar in scope to the
confidentiality obligations herein; (ii) in connection with prosecuting and
enforcing intellectual property rights in connection with Recipient’s rights and
obligations pursuant to this Agreement; and (iii) in connection with exercising
its rights hereunder, to its Affiliates, potential and future bona fide
collaborators (including sublicensees, potential and permitted acquirers or
assignees and potential investment 4bankers, investors and lenders);

 

8.3         Confidential Terms. Each of the Parties agrees not to disclose to
any Third Party the terms and conditions of this Agreement without the prior
approval of the other Party, except to advisors (including financial advisors,
attorneys and accountants), potential and existing bona fide investors,
financing sources, merger or other business partners and acquirers, and others
on a need to know basis, in each case under circumstances that reasonably
protect the confidentiality thereof, or to the extent required by applicable
law.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

8.4         SEC or Similar Filings. Either Party may disclose the terms of this
Agreement and events related to the development or commercialization of Products
(including the receipt of milestone payments) to the extent reasonably required
to comply with applicable laws, rules and regulations, including, without
limitation, the rules and regulations promulgated by the United States
Securities and Exchange Commission, comparable foreign regulators and
self-regulatory organizations (such as securities exchanges). Subject to the
foregoing, before disclosing this Agreement or any of the terms hereof or other
events pursuant to this Section 8.4, the Parties will reasonably consult with
one another on the terms of this Agreement to be redacted in making any such
disclosure and the scope of such disclosure. The Party making such disclosure
agrees, at its own expense, to seek confidential treatment of portions of this
Agreement, or such terms, as may be reasonably and timely requested by the other
Party.

 

8.5         Injunctive Relief Authorized. Each Recipient acknowledges and agrees
that (a) the Confidential Information of Disclosing Party is of a special,
unique, unusual, extraordinary and intellectual character; (b) the unauthorized
use or disclosure of any Confidential Information of Disclosing Party would
constitute a material breach of this Agreement; (c) the interests of Disclosing
Party in and to the Confidential Information would be irreparably injured by the
unauthorized use or disclosure of such information; and (d) money damages would
not be sufficient to compensate Disclosing Party for any such unauthorized use
or disclosure. Accordingly, Recipient agrees that, in addition to any other
remedies available to Disclosing Party at law, in equity or under this
Agreement, Disclosing Party shall be entitled to seek specific performance,
injunctive relief and other equitable relief to prevent any actual or threatened
use or disclosure of the Confidential Information of Disclosing Party without
obligation to post any bond.

 

9.           INTELLECTUAL PROPERTY

 

9.1         Prosecution and Maintenance of Patents.

 

9.1.1       XOMA shall be responsible for and shall control the Prosecution and
Maintenance of the XMet Patents. XOMA shall give AntriaBio an opportunity to
review and comment on the text of each patent application within the Licensed
Patents before filing, and shall provide AntriaBio with a copy of such patent
application as filed, together with notice of its filing date and serial number.
AntriaBio shall reimburse XOMA for [*]of all [*] incurred by XOMA in conducting
the Prosecution and Maintenance of the XMet Patents, and shall pay XOMA’s
invoices therefor with thirty (30) days of receipt thereof.

 

9.1.2       If XOMA elects not to file any patent application within the
Licensed Patents or otherwise abandon the Prosecution and Maintenance of any
patent application or patent within the Licensed Patents, then (a) XOMA shall
provide AntriaBio with reasonable notice of such decision so as to permit
AntriaBio to decide whether to assume such responsibilities (such notice shall,
to the extent reasonably feasible for XOMA, be given no later than thirty (30)
days prior to the next deadline to take any necessary action with the relevant
patent office); and (b) AntriaBio shall have the right but not the obligation to
control the Prosecution and Maintenance of such patent application or patent, at
AntriaBio’s sole cost.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

9.1.3       AntriaBio may elect, with respect to a particular Licensed Patent in
a country to terminate its payment obligations hereunder with respect to such
Licensed Patent in such country by written notice given to XOMA, to the extent
reasonably feasible for AntriaBio, no later than thirty (30) days prior to the
next deadline to take any necessary action with the relevant patent office with
respect to such Licensed Patent. In such event, such Licensed Patent (and all
Patents issuing therefrom) shall thereafter be excluded from the license granted
to AntriaBio pursuant to Section 3.1 and shall no longer be deemed to be
Licensed Patents hereunder.

 

9.1.4       Commencing on the fifth (5th) anniversary of the Effective Date,
AntriaBio may elect by written notice to terminate its payment obligations under
Section 9.1.1 solely with respect to those XMet Patents that are not Licensed
Patents. AntriaBio acknowledges that its agreement to reimburse the costs of
such XMet Patents in accordance with Section 9.1.1 prior to the 5th anniversary
of the Effective Date is a material portion of the consideration to be paid by
AntriaBio for the rights granted hereunder.

 

9.2         Enforcement of Licensed Patents.

 

9.2.1       Each Party shall notify the other Party of any infringement known to
such Party of any Licensed Patent by a Third Party that is manufacturing, using,
offering for sale, selling or importing a product that comprises the Antibody or
a Licensed Product (each, a “Product Infringement”) and shall provide the other
Party with the available evidence, if any, of such infringement.

 

9.2.2       AntriaBio, at its sole expense, shall have the first right to
determine the appropriate course of action to enforce the Licensed Patents with
respect to such Product Infringement or otherwise abate such Product
Infringement, to take (or refrain from taking) appropriate action to enforce the
Licensed Patents with respect to such Product Infringement, to control any
litigation or other enforcement action and to enter into, or permit, the
settlement of any such litigation or other enforcement action with respect to
the Licensed Patent and such Product Infringement, and shall consider, in good
faith, the interests of XOMA in so doing. If AntriaBio does not, within sixty
(60) days of receipt of notice from XOMA under Section 9.2.1, abate the
infringement or file suit to enforce the Licensed Patents against at least one
infringing party, XOMA shall have the right to take whatever action it deems
appropriate to enforce the Licensed Patents. The Party controlling any such
enforcement action shall not settle the action or otherwise consent to an
adverse judgment in such action that adversely affects the rights or interests
of the non-controlling Party without the prior written consent of the other
Party. For clarity, AntriaBio shall have no right to enforce any Licensed Patent
with respect to any infringement thereof that is not a Product Infringement.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

9.2.3       All monies recovered upon the final judgment or settlement of any
such suit to enforce the Licensed Patents with respect to a Product Infringement
pursuant to this Section 9.2 shall be first used to reimburse each Party for its
costs and expenses incurred in connection with such suit pro rata, and the
remainder, if any, shall be allocated as follows: (a) for any suit initiated and
prosecuted by AntriaBio, the remainder shall be deemed Net Sales and allocated
in accordance with Section 4.2, and (b) for any suit initiated and prosecuted by
XOMA, the remainder shall be shared in proportion to the costs and expenses
incurred by each Party in connection with such suit.

 

9.3         AntriaBio Product Patents. AntriaBio shall be solely responsible for
the Prosecution and Maintenance of the AntriaBio Product Patents, at its sole
cost. AntriaBio shall not assign or transfer any interest in any AntriaBio
Product Patent to any Third Party (other than pursuant to a license under which
such Third Party will report Net Sales to AntriaBio of AntriaBio Products
covered by such AntriaBio Product Patent or as part of a transaction that
includes a permitted assignment of this Agreement) unless such Third Party has
first agreed in writing with XOMA to make the payments to XOMA set forth in
Section 4.2.2 with respect to sales of AntriaBio Products covered by such
AntriaBio Product Patent in the same manner required of AntriaBio under this
Agreement.

 

10.         TERMINATION

 

10.1       Expiration. Subject to early termination pursuant to the provisions
of Sections 10.2 and 10.3 below, this Agreement shall expire on the expiration
of AntriaBio’s obligation to pay royalties to XOMA under Section 4.2 above. Upon
expiration of the Royalty Term, on a country-by-country basis, the licenses
granted to AntriaBio by XOMA under this Agreement shall be fully paid-up,
perpetual and irrevocable in the countries in which the Royalty Term has
expired.

 

10.2       Termination by AntriaBio. AntriaBio may terminate this Agreement in
its entirety, in its sole discretion, at any time upon ninety (90) days prior
written notice to XOMA.

 

10.3       Termination for Cause. Either Party will have the right to terminate
this Agreement in full upon delivery of written notice to the other Party in the
event of any material breach by the other Party of any terms and conditions of
this Agreement, provided, that such termination will not be effective if such
breach has been cured within thirty (30) days after written notice thereof is
given by the non-breaching Party to the breaching Party specifying in reasonable
detail the nature of the alleged breach; provided further, however, that if the
material breach is not reasonably capable of being cured within the thirty-day
cure period, and if the breaching party (a) proposes within such thirty-day
period a written plan to cure such breach that is reasonably acceptable to the
non-breaching Party, and (b) makes good faith efforts to cure such default and
to implement such written cure plan and reports at least monthly to the
non-breaching Party in writing as to the status of such efforts and cure, then,
until ninety (90) days of receipt of notice of termination, the non-breaching
Party may not terminate this Agreement for so long as the breaching Party is
diligently pursuing such cure in accordance with such plan. Notwithstanding the
foregoing, in the event of any breach by AntriaBio of any payment obligation
hereunder, XOMA will have the right to terminate this Agreement in full upon
delivery of written notice to AntriaBio, provided, that such termination will
not be effective if such breach has been cured within thirty (30) days after
written notice thereof is given by XOMA to AntriaBio; for clarity, AntriaBio
shall have no right to submit a cure plan with respect to any such breach.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

10.4       Termination for Patent Challenges. If, during the term of this
Agreement, AntriaBio or any of its Affiliates or sublicensees (a) commences or
participates in any action or proceeding (including any patent opposition or
re-examination proceeding), or otherwise asserts any claim, challenging or
denying the validity or enforceability of any claim of XOMA’s or its Affiliates’
patents or patent applications that are licensed to AntriaBio under this
Agreement or (b) actively assists any other Person in bringing or prosecuting
any action or proceeding (including any patent opposition or re-examination
proceeding) challenging or denying the validity or enforceability of any claim
of XOMA’s or its Affiliates’ patents or patent applications that are licensed to
AntriaBio under this Agreement (each of (a) and (b), a “Patent Challenge”),
then, to the extent permitted by applicable laws, XOMA shall have the right, in
its sole discretion, to give notice to AntriaBio that XOMA may terminate the
license(s) granted to AntriaBio under such patents and applications pursuant to
this Agreement thirty (30) days days following such notice, and, unless
AntriaBio withdraws or causes to be withdrawn all such Patent Challenge(s)
within such thirty (30) day period, XOMA shall have the right to terminate the
licenses granted to AntriaBio under such patents and applications pursuant to
this Agreement by providing written notice thereof to AntriaBio.

 

10.5       Effect of Expiration or Termination. Upon termination (but not
expiration) of this Agreement:

 

10.5.1     Termination of Licenses. All rights and licenses granted to AntriaBio
hereunder shall terminate.

 

10.5.2     Transfer of Development Activities and Know-How.

 

(a)          If AntriaBio is conducting any development activity with respect to
the Antibody or any Product on the date of notice of termination, then XOMA
shall notify AntriaBio within sixty (60) days after the notice of termination:
(i) with regard to any clinical trial, whether XOMA elects to have AntriaBio:
(A) complete such clinical trial on behalf of XOMA (unless AntriaBio has
material safety concerns regarding continuation of such Clinical Trial of which
it has notified XOMA in writing), (B) wind down such clinical trial as soon as
practicable, subject to compliance with ethical and legal requirements or (C)
transfer such clinical trial to XOMA as soon as practicable; and (i) with regard
to any other development activity, whether XOMA elects to have AntriaBio wind
down or transfer such activity to XOMA.

 

(b)          If XOMA notifies AntriaBio of its election to have AntriaBio wind
down such clinical trial or other development activity (or fails to provide
notice within such sixty (60) day period), then AntriaBio shall wind-down such
clinical trial or development activity as soon as practicable, subject to
compliance with ethical and legal requirements.

 

(c)          If XOMA notifies AntriaBio of its election to have AntriaBio
transfer such clinical trial or other development activity to XOMA, then
AntriaBio shall transfer to XOMA such clinical trial or other development
activity as promptly as practicable (and, in any event, within ninety (90) days)
after the effective date of termination.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

(d)          To the extent any Know-How Controlled by AntriaBio, its Affiliates
or sublicensees that specifically relates to the Antibody or any Licensed
Products is not transferred and assigned to XOMA pursuant to subsections (a)
through (c) above, AntriaBio will transfer and assign such Know-How to XOMA or
its designee within ninety (90) days of the effective date of termination.

 

(e)          The activities set forth in this Section 10.5.2 shall be performed
at AntriaBio’s expense, unless AntriaBio terminates this Agreement pursuant to
Section 10.3 for XOMA’s material breach, in which case such activities shall be
at XOMA’s expense.

 

10.5.3     Confidential Information. AntriaBio shall, within thirty (30) days
after the effective date of termination and at AntriaBio’s expense, return or
destroy, at XOMA's election, all XOMA Know-How and other Confidential
Information of XOMA (provided that AntriaBio may keep one copy of such
Confidential Information subject to an ongoing obligation of confidentiality for
archival purposes only). All Know-How and Product Data/Filings licensed,
assigned or transferred to XOMA pursuant to this Section 10.5 shall be deemed to
be Confidential Information of XOMA for the purposes of Article 8 and XOMA shall
be deemed the Disclosing Party and AntriaBio shall be deemed the Recipient with
respect to such information, and Section 1.7(d) shall not apply to such
information.

 

10.5.4     Product Data/Filings. AntriaBio shall, and hereby does, assign to
XOMA, as of the effective date of termination, all its right, title and interest
in, to and under all of AntriaBio’s and its Affiliates’ ownership interest in
any and all Product Data/Filings, including any Regulatory Approvals for the
Products, and AntriaBio shall transfer all such Product Data/Filings to XOMA
promptly after the effective date of termination.

 

10.5.5     License. AntriaBio shall, and hereby does, and shall cause its
Affiliates and sublicensees to, grant to XOMA, as of the effective date of
termination, an exclusive, perpetual, royalty-free, sublicensable (through
multiple tiers), transferable license under all patents, Know-How and other
intellectual property Controlled by AntriaBio, its Affiliates or sublicensees
solely to the extent necessary or specifically useful to develop, make, have
made, use, have used, sell, have sold, offer for sale, have offered for sale,
import, have imported, and otherwise exploit, manufacture and commercialize the
Antibody and Licensed Products in the Territory.

 

10.5.6     Inventory. At XOMA’s request, AntriaBio shall assign and transfer to
XOMA any inventory of Antibody and Licensed Products then in AntriaBio’s or any
of its Affiliates’ or sublicensees’ possession or control, subject to XOMAs
reimbursement of AntriaBio’s reasonable, documented costs incurred in acquiring
such inventory and with respect to shipping thereof.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

10.5.7     Further Actions. AntriaBio shall take such other actions, and execute
any instruments, assignments and documents, as reasonably requested by XOMA as
may be necessary to effect the foregoing provisions of this Section 10.5.

 

10.6       Survival. Expiration or termination of this Agreement shall not
relieve the parties of any obligation accruing prior to such expiration or
termination, and the provisions of Sections 2.7, 3.2.4, 4.2.5 and 5.1 (solely
with respect to payment obligations accruing prior to the effective date of such
termination), 5.2, 10.5, 10.6 and Articles 6, 8, 11 and 12 shall survive the
expiration or termination of this Agreement. If termination is only with respect
to a particular country, then termination will only apply with respect to such
country, and this Agreement shall continue with respect to the non-terminated
countries.

 

11.         INDEMNIFICATION

 

11.1       Indemnification by AntriaBio. AntriaBio shall defend, indemnify and
hold XOMA and its and its Affiliates’ directors, officers, employees and agents
harmless from all losses, liabilities, damages and expenses (including
reasonable attorneys’ fees and costs) (collectively, “Losses”) resulting from
any claims, demands, actions and other proceedings by any Third Party to the
extent resulting from (a) AntriaBio’s or its Affiliates’ or sublicensees’ use of
the Licensed Technology or negligence, gross negligence or intentional
misconduct, (b) AntriaBio’s breach of this Agreement, or (c) AntriaBio’s breach
of the representations contained in Section 7.1, except in each case to the
extent such Losses are subject to XOMA’s indemnification obligations under
Section 11.2.

 

11.2       Indemnification by XOMA. XOMA shall defend, indemnify and hold
AntriaBio and its and its’ Affiliates’ directors, officers, employees and agents
harmless from all Losses to the extent resulting from any claims, demands,
actions and other proceedings by any Third Party to the extent resulting (a)
XOMA’s or its Affiliates’ negligence, gross negligence or intentional
misconduct, (b) XOMA’s breach of this Agreement, or (c) XOMA’S breach of the
representations contained in Section 7.1 and 7.2, except in each case to the
extent such Losses are subject to AntriaBio’s indemnification obligations under
Section 11.1.

 

11.3       Procedure. The Party seeking indemnification (the “Indemnified
Party”) promptly shall notify the other party (the “Indemnifying Party”) of any
claim, demand, action or other proceeding for which the Indemnified Party
intends to claim indemnification. The Indemnifying Party shall have the right to
participate in, and to the extent the Indemnifying Party so desires jointly with
any other indemnitor similarly noticed, to assume the defense thereof with
counsel selected by the Indemnifying Party; provided, however, that the
Indemnified Party shall have the right to retain its own counsel, with the fees
and expenses to be paid by the Indemnified Party, if representation of the
Indemnified Party by the counsel retained by the Indemnifying Party would be
inappropriate due to actual or potential differing interests between the
Indemnified Party and any other party represented by such counsel in such
proceedings. The indemnity obligations under this Section 11 shall not apply to
amounts paid in settlement of any claim, demand, action or other proceeding if
such settlement is effected without the prior express written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed.
The failure to deliver notice to the Indemnifying Party within a reasonable time
after notice of any such claim or demand, or the commencement of any such action
or other proceeding, if prejudicial to its ability to defend such claim, demand,
action or other proceeding, shall relieve such Indemnifying Party of any
liability to the Indemnified Party under this Section 11 with respect thereto,
but the omission so to deliver notice to the Indemnifying Party shall not
relieve it of any liability that it may have to the Indemnified Party other than
under this Section 11. The Indemnifying Party may not settle or otherwise
consent to an adverse judgment in any such claim, demand, action or other
proceeding, that diminishes the rights or interests of, or places any
obligations upon, the Indemnified Party without the prior express written
consent of the Indemnified Party, which consent shall not be unreasonably
withheld or delayed. The Indemnified Party, its employees and agents, shall
reasonably cooperate with the Indemnifying Party and its legal representatives
in the investigation of any claim, demand, action or other proceeding covered by
this Section 11.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

11.4       LIMITATION OF DAMAGES. IN NO EVENT SHALL EITHER PARTY BE LIABLE
HEREUNDER TO THE OTHER PARTY FOR ANY PUNITIVE, INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, HOWEVER CAUSED AND UNDER ANY THEORY, EVEN IF IT HAS
NOTICE OF THE POSSIBILITY OF SUCH DAMAGES. THE LIMITATIONS SET FORTH IN THIS
SECTION 11.4 SHALL NOT APPLY WITH RESPECT TO (I) ANY BREACH OF SECTION 8 OR (II)
THE INTENTIONAL MISCONDUCT OR GROSS NEGLIGENCE OF A PARTY. NOTHING IN THIS
SECTION 11.4 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF A PARTY UNDER THIS SECTION 11 WITH RESPECT TO ANY DAMAGES OWED OR
PAID TO A THIRD PARTY IN CONNECTION WITH A THIRD PARTY CLAIM.

 

11.5       Insurance.

 

11.5.1     AntriaBio shall maintain at its own cost and at all times during the
term of this Agreement policies of insurance consistent with normal business
practices of prudent pharmaceutical companies similarly situated. Such insurance
policies shall include. without limitation, commercial general liability
insurance, including, without limitation, product liability, covering claims for
damages because of bodily injury (including, without limitation, death),
personal injury and property damage arising out of AntriaBio’s acts or omissions
and including coverage for contractual liabilities. Without limiting the
foregoing, no later than AntriaBio’s commencement of clinical trials in respect
of any Product, AntriaBio shall obtain, and maintain in full force and effect,
adequate clinical trials insurance, for claims arising out of or in connection
with such clinical trials. In addition, no later than the commencement of
commercial distribution of any Product by or on behalf of AntriaBio, AntriaBio
shall obtain, and maintain in full force and effect, adequate general and
product liability insurance for bodily injury and property damage claims.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

11.5.2     The policies described in Section 11.5.1 above will be in such
amounts and cover such risks as are reasonable and prudent for those types of
policies, but shall in no event be less than, in the aggregate: (a) one million
U.S. dollars (US$1,000,000) as of the Effective Date, (b) ten million U.S.
dollars (US$10,000,000) prior to the commencement of any clinical trial, and (c)
twenty million U.S. dollars (US$20,000,000) prior to the commercial launch of
any Product. Such policies will be written by insurance companies with an A.M.
Best's rating of A:VIII or higher (or if such policies are not subject to the
Best rating, then by carriers who are reasonably acceptable to XOMA). The
foregoing policies will: (i) cover claims arising out of the performance of this
Agreement that are made within a period of not less than six (6) years after the
expiration or earlier termination of this Agreement; and (ii) be primary and
noncontributory to any liability insurance carried by XOMA, which insurance will
be excess for claims and losses arising out of the performance of this
Agreement. The policies described above will be specifically endorsed to list
XOMA as an additional insured (as long as such endorsement is allowed by
Applicable Law), and AntriaBio will notify XOMA at least sixty (60) days in
advance of any cancellation or non-renewal of or material changes in of such
insurance coverage. AntriaBio shall provide XOMA with a valid, current
certificate of insurance as evidence of the insurance required herein. Renewal
certificates shall be furnished to XOMA ten (10) days prior to the policies'
expiration. Maintenance of such insurance coverage will not relieve AntriaBio of
any responsibility under this Agreement for damages in excess of insurance
limits or otherwise.

 

12.         MISCELLANEOUS

 

12.1       Notices. Any consent, notice or report required or permitted to be
given or made under this Agreement by one of the Parties to the other shall be
in writing and addressed to such other party at its address indicated below, or
to such other address as the addressee shall have last furnished in writing to
the addressor for purposes of this Section 12.1, and shall be effective upon
receipt by the addressee.

 

If to XOMA: XOMA Corporation   2200 Powell Street   Suite 310   Emeryville, CA
94608   Attention: CEO   Copy to: Legal Department     If to AntriaBio:
AntriaBio, Inc.   1450 Infinite Drive   Louisville, CO 80027   Attn: Chief
Executive Officer       with a copy (which shall not constitute notice) to:    
  Michael Weiner   Dorsey & Whitney LLP   1400 Wewatta Street   Suite 400  
Denver, CO 80202-5549   Facsimile: (303) 629-3450   Email:
weiner.michael@dorsey.com

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

12.2       Assignment.

 

12.2.1     Except as otherwise expressly provided under this Agreement neither
this Agreement nor any right or obligation hereunder may be assigned or
otherwise transferred (whether voluntarily, by operation of law or otherwise),
without the prior express written consent of the other Party; provided, however,
that subject to Section 12.2.2 either Party may, without such consent, assign
this Agreement and all of its rights and obligations hereunder (a) to an
Affiliate or (b) in connection with the transfer or sale of all or substantially
all of its business relating to this Agreement, or in the event of its merger,
consolidation, change in control or similar transaction.

 

12.2.2     Notwithstanding Section 12.2.1, until such time as a Qualified
Financing has occurred, AntriaBio shall have no right to assign this Agreement,
whether to an Affiliate or a Third Party, under any circumstance without XOMA’s
prior written consent, to be withheld in XOMA’s sole discretion.

 

12.2.3     Any permitted assignee shall assume in writing all obligations of its
assignor under this Agreement. Any purported assignment or transfer in violation
of this Section 12.2 shall be void.

 

12.3       Governing Law; Jurisdiction; Venue. This Agreement shall be governed
by and construed in accordance with the laws of the State of California, without
regard to the conflicts of law principles thereof. For any legal action arising
from or related to this Agreement, the Parties hereby irrevocably: (a) consent
solely to personal jurisdiction of and exclusive venue in the state and federal
courts located in San Francisco County, California, USA; (b) agree that such
courts will be the sole courts utilized; and (c) hereby waive any jurisdictional
or venue objections to such courts, including without limitation, forum non
conveniens. If any dispute arises between the Parties in connection with this
Agreement which leads to a proceeding to resolve such dispute, the prevailing
Party in such proceeding will be entitled to receive its reasonable attorneys’
fees, expert witness fees and out-of-pocket costs incurred in connection with
such proceeding, in addition to any other relief it may be awarded.

 

12.4       Entire Agreement. This Agreement contains the entire understanding of
the Parties with respect to the subject matter hereof. There are no agreements,
representations, warranties, covenants or undertakings with respect to the
subject matter hereof other than those expressly set forth herein. All express
or implied representations, agreements and understandings relating to such
subject matter, either oral or written, heretofore made are expressly superseded
by this Agreement, including, without limitation the Confidentiality Agreement.

 

12.5       Independent Contractors. Each Party hereby acknowledges that the
Parties shall be independent contractors and that the relationship between the
Parties shall not constitute a partnership, joint venture or agency. Neither
Party shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other Party, without the prior consent of the other Party to do so.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

12.6       Remedies. All remedies, either under this Agreement, by law, or
otherwise afforded to any Party, shall be cumulative and not alternative.

 

12.7       Force Majeure. Neither Party shall be held liable or responsible to
the other Party nor be deemed to have defaulted under or breached this Agreement
for failure or delay in fulfilling or performing any term of this Agreement
solely to the extent, and for so long as, such failure or delay is caused by or
results from causes beyond the reasonable control of the affected Party
including but not limited to fire, floods, embargoes, war, acts of war (whether
war be declared or not), insurrections, riots, civil commotions, strikes,
lockouts or other labor disturbances, acts of God or acts, omissions or delays
in acting by any governmental authority or the other Party. If any such event
continues for more than ninety (90) days, then such other Party shall have the
right to terminate this Agreement upon thirty (30) days prior written notice to
the affected Party.

 

12.8       Fees and Expenses. Each Party shall pay its own costs and expenses in
connection with this Agreement and the transactions contemplated hereby
(including the fees and expenses of its advisers, accountants and legal
counsel).

 

12.9       Further Assurances. At any time or from time to time after the date
hereof, the Parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other Party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

 

12.10     Interpretation. The captions to the Sections of this Agreement are not
a part of this Agreement, but are included for convenience of reference and
shall not affect its meaning or interpretation. In this Agreement: (i) the word
“including,” “includes,” “included,” and “include” shall be deemed to be
followed by the phrase “without limitation” or like expression; (ii) the
singular shall include the plural and vice versa; (iii) masculine, feminine, and
neuter pronouns and expressions shall be interchangeable; (iv) the words
“hereof,” “herein,” “hereto,” “hereby,” “hereunder,” and derivative or similar
words refer to this Agreement as an entirety and not solely to any particular
provision of this Agreement; (v) each reference in this agreement to a
particular Section, appendix, schedule, or exhibit means a Section, appendix,
schedule, or exhibit of or to this Agreement, unless another agreement is
specified; (vi) “the words “will”, “shall” and “must” are synomyms; (vii) “or”
is not disjunctive (i.e., it means “and/or”) unless the context clearly requires
otherwise; (viii) references to any party or Person shall include its permitted
successors or assigns; and (ix) whenever this Agreement refers to a number of
days, such number shall refer to calendar days unless business days are
specified; and business days means any day, except Saturday and Sunday, on which
commercial banking institutions in Los Angeles, California are open for
business. This Agreement has been prepared jointly and shall not be strictly
construed against either Party.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

12.11     Waivers. It is agreed that no delay or omission to exercise any right,
power or remedy accruing to any Party, upon any breach, default or noncompliance
by the other Party under this Agreement, shall impair any such right, power or
remedy, nor shall it be construed to be a waiver of any such breach, default or
noncompliance, or any acquiescence therein, or of or in any similar breach,
default or noncompliance thereafter occurring. It is further agreed that any
waiver, permit, consent or approval of any kind or character on the part of any
party hereto of any breach, default or noncompliance under this Agreement or any
waiver on such party’s part of any provisions or conditions of this Agreement,
must be in writing and shall be effective only to the extent specifically set
forth in such writing. The waiver by a Party of any right hereunder, or of any
failure to perform or breach by the other Party hereunder, shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by the
other Party hereunder whether of a similar nature or otherwise.

 

12.12     Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

12.13     Enforcement. Each Party hereto acknowledges that money damages would
not be an adequate remedy in the event that any of the covenants or agreements
in this Agreement are not performed by the Parties in accordance with its terms,
and it is therefore agreed that in addition to and without limiting any other
remedy or right each party may have, each Party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
the terms and provisions hereof.

 

12.14     Extension to Affiliates. Except as set forth in Section 3.2, AntriaBio
shall have the right to extend the rights and obligations granted in this
Agreement to one or more of its Affiliates. All applicable terms and provisions
of this Agreement shall apply to any such Affiliate to which this Agreement has
been extended to the same extent as such terms and provisions apply to
AntriaBio. AntriaBio shall remain directly liable for any acts or omissions of
its Affiliates, and AntriaBio hereby expressly waives any requirement that XOMA
exhaust any right, power or remedy, or proceed directly against such Affiliate,
for any obligation or performance hereunder prior to proceeding directly against
AntriaBio.

 

12.15     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

 

[Signature Page Follows.]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this License Agreement as of the
Effective Date.

 

  XOMA (US) LLC         By /s/ Jim Neal         Name Jim Neal         Title
Chief Executive Officer         ANTRIABIO, INC.         By /s/ Nevan Elam      
  Name Nevan Elam         Title CEO

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

Exhibit A

 

XOMA 358

 

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

Exhibit B

 

AntriaBio Patents

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

Exhibit C

 

Licensed Patents

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

Exhibit D

 

Option Products

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

Exhibit E

 

XMET Patents

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 

Exhibit F

 

Clinical Materials

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

